DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 September 2022 has been entered.

Response to Arguments
Applicant’s arguments combined with the claim amendments have been fully considered and are moot in part, persuasive in part, and not persuasive in part with respect to the previous rejection(s). 
With respect to the rejection under Rule 112, applicant’s remarks and reliance on Fig 1A is not sufficient to provide clear support that the invention/disclosure has any other electrodes on the elongate lead other than the directional electrodes; accordingly, the rejection is maintained below.  Any other prior rejections under Rule 112 are withdrawn
Applicant contends that the orientation indicator in the prior art of Daglow is not entirely positioned proximal to all of the directional electrodes and any other electrode of the elongate lead, but instead, is disposed over and distal to one or more electrodes; however, no further explanation was given.  The orientation indicator is clearly proximal to the directional electrodes 18a, so the applicant must be attempting to claim that the orientation indicator is distal to the electrical contacts at the proximal end of the lead.  This is not found persuasive as these are not considered electrodes and the claims do not set forth or positively recite any other electrodes that are required by the invention.  
Applicant’s arguments in combination with the claim amendments are found persuasive with respect to Daglow; however, upon further consideration, new ground(s) of rejection are made as expounded below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1, the phrase “…an orientation indicator entirely positioned proximal to all of the directional electrodes and any other electrode of the elongate lead…” in combination with the other elements of the claim, fails to be supported by the originally filed disclosure.  Applicant’s disclosure and remarks continue to fail in providing clear support that the invention/disclosure has any other electrodes on the elongate lead other than the directional electrodes.  The specification is silent with regard to any other electrodes in addition to or separate from the directional electrodes, and in the referenced Figure 1A, 26 is an electrical contact, not an electrode. In order to overcome this rejection, it is required applicant amend the claims to fall within the original scope or clearly indicate where support lies in the originally filed disclosure.
Additionally, in claim 1, the newly added claim language reciting “an orientation indicator….circumferentially aligned with an orientation of one of the directional electrodes…” in combination with other elements of the claim language, fails to be supported by the originally filed disclosure.  Specifically, there is no discussion with regard to a potential circumferential alignment, nor is the phrase circumferential used throughout the specification.  With regard to alignment, it appears [55] of the published application discusses alignment with the orientation of the directional electrode, but that is in regard to element 166, not an orientation indicator but a marker.  Additionally, [32] of the published application specifies the “orientation indicator 19 aligned with key 14. When orientation indicator 26 is aligned with orientation indicator 19, a straight line is formed, which indicates that key 14 is aligned with recess 32”.  Therefore, the indicator is not circumferentially aligned with the directional electrode, but rather with the key which is not in alignment with the directional electrode based on the figures. In order to overcome this rejection, it is required applicant amend the claims to fall within the original scope or clearly indicate where support lies in the originally filed disclosure.
Claims 2-20 are rejected under the same rationale as being dependent upon claim 1 and its limitations.
Additionally, claims 4 and 14 recite the newly amended claim language “wherein the orientation indictor is circumferentially aligned with the orientation of only one of the two of the directional electrodes and claims 6 and 16 recite the newly amended claim language “wherein the orientation indictor is circumferentially aligned with the orientation of at least one of the at least two of the directional electrodes”.  This language in combination with other elements of the claim language, fails to be supported by the originally filed disclosure.  Specifically, there is no discussion with regard to a potential circumferential alignment, nor does the disclosure provide support for an orientation indicator aligned with only one of the two directional electrodes or at least one of the two directional electrodes as claimed.  With regard to alignment, it appears [55] of the published application discusses alignment with the orientation of the directional electrode, but that is in regard to element 166, not an orientation indicator but a marker.  Additionally, [32] of the published application specifies the “orientation indicator 19 aligned with key 14. When orientation indicator 26 is aligned with orientation indicator 19, a straight line is formed, which indicates that key 14 is aligned with recess 32”.  Therefore, the indicator is not circumferentially aligned with the directional electrode, but rather with the key which is not in alignment with the directional electrode based on the figures.  In order to overcome this rejection, it is required applicant amend the claims to fall within the original scope or clearly indicate where support lies in the originally filed disclosure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).


Claims 1-2, 4-12, and 14-20 are rejected under 35 U.S.C. 102(e) as being anticipated by Gerber et al. (US 2008/0103574; hereinafter “Gerber”).
Regarding claim 1, Gerber discloses an elongate lead having a distal portion and longitudinal axis, the elongate lead comprising: a plurality of directional electrodes disposed on the distal portion of the elongate lead and including at least one pair of the directional electrodes that are both disposed at a same longitudinal position on the elongate lead (e.g. ¶¶ 129 – “a directional electrode may include one or more electrode segments (i.e., one or more partial ring electrodes) that define the exposed parts of the electrode.”; Fig. 18, #209A/B/C), wherein each of the directional electrodes extends less than 360 degrees around the elongate lead (e.g. ¶¶ 129 – “directional electrode may include one or more exposed sections that together subtend less than about 359 degree”; Fig. 18, #209A/B/C); and an orientation indicator entirely positioned proximal to all of the directional electrodes and any other electrode of the elongate lead (e.g. Fig. 2, #45 – proximal to the electrodes at the distal position) and circumferentially aligned with an orientation of one of the at least one pair of the directional electrodes (e.g. ¶¶ 64).  
Regarding claims 8 and 18, Gerber teaches a method for implanting the elongate lead of claim 1, the method comprising: introducing the elongate lead into a patient using a lead guide (e.g. ¶¶ 54-55); and determining an orientation of the directional electrodes of the elongate lead using the orientation indicator (e.g. ¶¶ 64, 89-91, etc.).
Regarding claims 2 and 12, Gerber discloses an orientation indicator that comprises a first and second portion (e.g. ¶¶ 64 – “one or more orientation markers”); however, it is unclear whether the first portion has a larger width than the second portion.  The examiner notes that ¶¶ 64 further indicates “orientation marker 45 may also extend around the same portion of the circumference of lead body 48 or along the side of the paddle lead as electrodes”.  Additionally, Gerber discloses a plurality of directional segmented electrodes (e.g. ¶¶ 129 – “directional electrode may include one or more exposed sections that together subtend less than about 359 degree” – where the examiner notes the directional electrodes can extend anywhere greater than zero and less than 359 degrees; also ¶¶ 62 – 90-120 degrees as an example; and further Fig. 18, #209A/B/C shows a plurality of segments all extending no more than 120 degrees).  Accordingly, the examiner is of the position that the plurality of orientation markers would extend around the portion or degree of the lead body consistent with the directional electrode.  Therefore, Gerber’s plurality of orientation indicators would have a first portion having a larger width than the second portion when two directional electrodes at the same longitudinal position have the first portion extending a larger degree (i.e. 120 degrees) over the lead compared to the second portion extending a lesser degree (i.e. 90 degrees).
Regarding claims 4 and 14, Gerber discloses/teaches at least one pair of directional electrodes comprises two of the directional electrodes disposed at a same longitudinal position relative to the longitudinal axis of the elongate lead wherein the two of the directional electrodes do not overlap with each other (e.g. ¶¶ 129 – “directional electrode may include one or more exposed sections that together subtend less than about 359 degree” – where the examiner notes the directional electrodes can extend anywhere greater than zero and less than 359 degrees; also ¶¶ 62 – 90-120 degrees as an example; and further Fig. 18, #209A/B/C shows a plurality of segments all extending no more than 120 degrees), wherein the orientation indictor is circumferentially aligned with the orientation of only one of the two of the directional electrodes (e.g. ¶¶ 64 – “one or more orientation markers 45”).
Regarding claims 5 and 15, Gerber discloses/teaches at least one cylindrical electrode disposed on the distal portion of the elongate lead and extending 360 degrees around the elongate lead (e.g. ¶¶ 62 – ring electrodes).
Regarding claims 6 and 16, Gerber discloses/teaches the directional electrodes comprises at least two of the directional electrodes disposed at different longitudinal positions relative to the longitudinal axis of the elongate lead wherein the at least two of the directional electrodes do not overlap with each other (e.g. ¶¶ 129 – “directional electrode may include one or more exposed sections that together subtend less than about 359 degree” – where the examiner notes the directional electrodes can extend anywhere greater than zero and less than 359 degrees; also ¶¶ 62 – 90-120 degrees as an example; and further Fig. 18, #209A/B/C shows a plurality of segments all extending no more than 120 degrees), wherein the orientation indictor is circumferentially aligned with the orientation of at least one of the at least two of the directional electrodes (e.g. ¶¶ 64 – “one or more orientation markers 45”).
Regarding claims 7 and 17, Gerber teaches each of the directional electrodes extends no more than 120 degrees around the elongate lead (e.g. ¶¶ 129 – “directional electrode may include one or more exposed sections that together subtend less than about 359 degree” – where the examiner notes the directional electrodes can extend anywhere greater than zero and less than 359 degrees; also ¶¶ 62 – 90-120 degrees as an example; and further Fig. 18, #209A/B/C shows a plurality of segments all extending no more than 120 degrees).
Regarding claims 9-10 and 19-20, Gerber teaches the lead guide comprises a cannula and stylet (e.g. ¶¶ 55).
Regarding claim 11, Gerber teaches rotating the elongate lead to position the directional electrodes in a desired orientation (e.g. ¶¶ 64, 89-91, etc.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gerber.  Gerber fails to expressly disclose a first portion of the orientation indicator is proximal to the second portion of the orientation indicator.  The examiner notes that Gerber is clear in noting that there can be a plurality of orientation indicators (e.g. ¶¶ 64 – “one or more orientation markers”).  ¶¶ 90 of Gerber also describes a plurality of additional orientation marks for fixation elements, and an orientation marker 65 which may overlap or extend.  In order for these plurality of orientation indicators to be functional, they would necessarily be positioned at different positions longitudinally at the proximal end of the lead.  Accordingly, the examiner notes that the scope of the prior art includes orientation indicators positioned proximal/distal to one another.  Therefore, it would have been obvious, to one of ordinary skill in the art, prior to the effective filing date of the present invention, to design a lead with an orientation indicator with a first portion proximal to the second portion, in order to allow the clinician to effectively orient two directional electrodes at different longitudinal positions and different directional positions, by applying the known technique known to the device of Gerber itself.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792